DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 14 are objected to because of the following informalities:
Claim 12 recites “plurality of the solid state detection units…”. Claim 1 from which claim 12 depends recites “at least one solid state detecting unit”, hence claim 12 should be recited as “a plurality of the at least one solid state detecting units” to avoid antecedence issues.
Claim 14 recites “the detector assembly secured at an vertically extending angle to the horizontal surface of the bed”. The limitation should be amended to recite “a vertically…”.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a structural imaging system” in claim 2.
A review of the originally filed specification dated 08/07/2019 discloses paragraph 50 that the structural imaging system is an ultrasound imaging system 42.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2,4-6,8-9,11-12,14-19, 22,24 and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “a collimator defining a solid collection angle”. It is unclear what is meant by a “solid collection angle”. According to paragraph 44 of the specification, the collimator includes apertures that form a line which defines a solid collection angle. It appears that the limitation directs to the apertures of the collimator defining a direction of radiation, however, it is unclear if that is what is being claimed. For purposes of the examination, the limitation is being interpreted to mean that the collimator defines a direction of irradiation.
Claim 14 recites the limitation "the bed" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the structural imaging system" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22, 24 and 28 refer to “the system of claim 19”, however, claim 19 refers to a method. For examination purposes, claims 22, 24 and 28 are being interpreted to refer to the method in claim 19.
Claim 24 recites the limitation "the processor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 is ultimately dependent on claim 15 wherein claim 15 already states that the solid state detecting unit comprises a collimator and a nuclear detector. It is unclear, therefore, as to whether the recitations of “a collimator” and “a nuclear detector” in claim 28 are referring to the same collimator and nuclear detector in recited in claim 15 or whether claim 28 is referring to a different collimator and a different nuclear detector, that is, a second collimator, and a second nuclear detector, from the collimator and nuclear detector recited in claim 15. For examination purposes the collimator and the nuclear detector in claim 28 are referring to the same collimator and nuclear detector recited in claim 15. 
The dependent claims are rejected based on their respective dependencies on claims 1 and 15. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volokh, et al., US 20130320234.


Regarding claim 1, Volokh teaches an imaging system for tomographic imaging of a body portion of a patient (see imaging system 50 of fig. 1 and paragraph 23), 
the system comprising: 
a surface (see chair 104 of fig. 4) for supporting the body portion of the patient (paragraph 37); 
a detector assembly (detectors 52 housed in the rotating portion 54 of the gantry 56, according paragraph 23) configured to be positioned proximate the body portion (see figs. 4 and 5, and paragraph 39 for the position of the gantry 56 containing the rotating portion 54 and the detectors 52 with respect to the chair 104 on which the patient is supported), 
the detector assembly comprising: 
at least one solid state detecting unit (paragraph 25) comprising: 
a nuclear detector (cadmium zinc telluride (CdZnTe) of the detectors in paragraph 25); and 
a collimator (pinhole collimators 84 of fig. 3 in paragraph 25) defining a solid collection angle (see fig. 3); and 
a processor (processor 70 of fig. 1 and paragraph 26) for receiving collected data from the detector assembly (see paragraph 26).

Regarding claim 5, Volokh teaches all the limitations of claim 1. 
Claim 5 is directed to an intended use of the system of claim 1 as it recites that the system is for non-invasive imaging of the prostate of the patient. Volokh mentions in paragraph 20 that nuclear medicine imaging of other areas of interest of the patient are imaged by the detector and paragraph 25 includes that the detectors are arranged about the object to be imaged such as the patient or the region of interest or the organ and such arrangement as depicted in figs. 9 and 10, and stated in paragraph 27, for the imaging of a brain or heart of a patient do not require an invasive approach into the person’s body. Sincethe imaging system of Volokh is capable of imaging other areas of interest within the patient, and further is capable of imaging a lower portion of the body, and since Volokh teaches all the structural features of the system as claim in claim 1, Volokh, hence, meets the limitation of claim 5. See MPEP 2115.

Regarding claim 11, Volokh further teaches wherein the nuclear detector is a cadmium zinc telluride (CZT) based radiation detector (see paragraph 25).

Regarding claim 14, Volokh further teaches wherein the surface is a horizontal surface (see middle portion 112), the detector assembly (detectors 52) secured at an vertically extending angle to the horizontal surface of the bed (see figs. 1, 4-6 for the arrangement of the detectors vertically with respect to the middle portion 112 of the chair 104).

Regarding claim 15, Volokh teaches a method for non-invasive imaging of a body portion of a patient (see paragraph 47), the method comprising: 
aligning the body portion of the patient adjacent a detector assembly (see step 156 of fig. 11 and paragraph 48); 
imaging the body region of the patient using at least one solid-state detecting unit (paragraph 25) within the detector assembly (see step 160 of fig. 11 and paragraph 49), the solid-state detecting unit comprising: a nuclear detector (cadmium zinc telluride (CdZnTe) of the detectors in paragraph 25); and 
a collimator (pinhole collimators 84 of fig. 3 in paragraph 25) defining a solid collection angle (see fig. 3); and 
processing the collected image data from the detector assembly (see paragraph 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2, 4, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Volokh in view of Huber, et al., US 20100198063.

Regarding claim 2, Volokh teaches all the limitations of claim 1.
Volokh fails to teach wherein the detector assembly further comprises a structural imaging system to provide structural image data of the body portion to the processor.
However, Huber teaches a tomographic imaging system (see fig. 5b and paragraphs 73-74) similar to Volokh’s imaging system, wherein the detector assembly (see fig. 5b for the dual PET-Transrectal ultrasound (TRUS) system) further comprises a structural imaging system (TRUS probe of paragraph 73) to provide structural image data of the body portion (paragraph 73 includes that the probe acquires a series of 2D TRUS images) to the processor (paragraph 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s imaging system to include a structural imaging system to provide structural image data of the body portion to the processor, as taught by Huber, as such a inclusion of structural information improves the accuracy of diagnoses and treatment by improving the localization of the region of interest. See paragraph 9 of Huber. 

Regarding claim 4, Volokh in view of Huber teaches all the limitations of claim 2.
Volokh fails to teach wherein the processor is configured to process the collected data to generate nuclear image data and match coordinate systems of the structural image data and the nuclear image data and overlay the resulting images.
However, Huber further teaches wherein the processor is configured to process the collected data to generate nuclear image data (paragraph 45) and match coordinate systems of the structural image data and the nuclear image data (paragraph 46) and overlay the resulting images (paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s imaging system to process the collected data to generate nuclear image data and match coordinate systems of the structural image data and the nuclear image data and overlay the resulting images, as taught by Huber, as such a inclusion of structural information improves the accuracy of diagnoses and treatment by improving the localization of the region of interest. See paragraph 9 of Huber. 


Regarding claim 16, Volokh teaches all the limitations of claim 15.
Volokh fails to teach imaging the prostate region using an ultrasound transducer situated within the detector assembly.
However, Huber teaches imaging the prostate region using an ultrasound transducer (paragraph 28) situated within the detector assembly (see fig. 5B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s imaging system to image the prostate region using an ultrasound transducer situated within the detector assembly, as taught by Huber, as such a inclusion of structural information improves the accuracy of diagnoses and treatment by improving the localization of the region of interest. See paragraph 9 of Huber. 

Regarding claim 17, Volokh in view of Huber teaches all the limitations of claim 16.
Volokh fails to teach wherein processing the collected image data comprises determining and matching coordinate systems of ultrasound image data and nuclear image data and overlaying the resulting images.
However, Huber further teaches wherein processing the collected image data (paragraph 45) comprises determining and matching coordinate systems of ultrasound image data and nuclear image data (paragraph 46) and overlaying the resulting images (paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s imaging system to process the collected data to generate nuclear image data and match coordinate systems of the structural image data and the nuclear image data and overlay the resulting images, as taught by Huber, as such a inclusion of structural information improves the accuracy of diagnoses and treatment by improving the localization of the region of interest. See paragraph 9 of Huber. 

Regarding claim 18, Volokh teaches all the limitations of claim 15.
Volokh fails to teach wherein the body portion is a prostate region of the patient.
However, Huber teaches wherein the body portion is a prostate region of the patient (paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s imaging system for imaging a prostate region of a patient, to improve the diagnosis and treatment of cancer of specific regions of the body, such as the prostate. See paragraph 6 of Huber. 

Regarding claim 21, Volokh teaches an imaging system for tomographic imaging of a body portion of a patient (see imaging system 50 of fig. 1 and paragraph 23), the system comprising: 
a detector assembly (detectors 52 housed in the rotating portion 54 of the gantry 56, according to paragraph 23) configured to be positioned proximate the body portion (see figs. 4 and 5 and paragraph 39 for the position of the gantry 56, containing the rotating portion 54 and the detectors 52, with respect to the chair 104 on which the patient is supported), the detector assembly comprising: 
at least one solid state detecting unit (paragraph 25); and 
a processor (processor 70 of fig. 1 and paragraph 26) for receiving collected data from the detector assembly (see paragraph 26).
Volokh does not teach that the detector assembly comprises a structural imaging system.
However, Huber teaches a tomographic imaging system (see fig. 5b and paragraphs 73-74) similar to Volokh’s imaging system, wherein the detector assembly comprises a structural imaging system (see fig. 5b for the dual PET-Transrectal ultrasound (TRUS) system) further comprises a structural imaging system (TRUS probe of paragraph 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s imaging system to include a structural imaging system, as taught by Huber, as such a inclusion of structural information improves the accuracy of diagnoses and treatment by improving the localization of the region of interest. See paragraph 9 of Huber. 

Claim 6, 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Volokh in view of Hugg, et al., US 20080142719.

Regarding claim 6, Volokh teaches all the limitations of claim 1. 
Volokh fails to teach wherein the collimator is generally cylindrical and has multiple apertures arranged in a line which define the solid collection angle having an axis.
However, Hugg teaches a SPECT system 10 of fig. 1 wherein the collimator (collimator 12) is generally cylindrical (see fig. 2) and has multiple apertures (outer slits 54a-54e) arranged in a line which define the solid collection angle having an axis (see fig. 2 and paragraph 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s detector assembly in a generally cylindrical shape with multiple apertures arranged in a line which define the solid collection angle having an axis, as taught by Hugg, as such arrangement allows rays the desired rays to pass through the collimator. See paragraph 5 of Hugg. 

Regarding claim 8, Volokh in view of Hugg teaches all the limitations of claim 6.
Volokh fails to teach wherein each of the multiple apertures extends diametrically through the collimator.
However, Hugg further teaches wherein each of the multiple apertures extends diametrically through the collimator (see fig. 2 for the apertures 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s collimator with each of the multiple apertures extending diametrically through the collimator, as taught by Hugg, as such arrangement allows rays the desired rays to pass through the collimator. See paragraph 5 of Hugg. 

Regarding claim 9, Volokh in view of Hugg teaches all the limitations of claim 6.
Volokh fails to teach wherein the detector assembly further comprises a motion actuator coupled to the at least one solid state detecting unit to rotate at least one of the collimator and the nuclear detector about the an axis of the collimator during data acquisition.
However, Hugg teaches wherein the detector assembly further comprises a motion actuator coupled to the at least one solid state detecting unit to rotate at least one of the collimator and the nuclear detector about the an axis of the collimator during data acquisition (see paragraphs 29-30 and fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s detector assembly with a motion actuator coupled to the at least one solid state detecting unit to rotate at least one of the collimator and the nuclear detector about the an axis of the collimator during data acquisition, as taught by Hugg, as such arrangement allows rays the desired rays to pass through the collimator. See paragraph 5 of Hugg. 

Regarding claim 19, Volokh teaches all the limitations of claim 15.
Volokh does not teach rotating at least one of the collimator and the nuclear detector about an axis of the collimator during imaging.
However, Hugg teaches rotating at least one of the collimator and the nuclear detector about an axis of the collimator during imaging (see paragraphs 29-30 and fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s detector assembly rotating at least one of the collimator and the nuclear detector about an axis of the collimator during imaging, as taught by Hugg, as such arrangement allows rays the desired rays to pass through the collimator. See paragraph 5 of Hugg. 

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Volokh in view of Furuta, M., US 20140128729.

Regarding claim 12, Volokh further teaches wherein the surface is on a seat (see chair 104 of figs. 4-5 and paragraph 37), 
the seat: having a support surface and an opposed surface (see figs. 4-5 and paragraph 37 for the chair 104 which includes an upper surface on which a patient sits and an opposed surface), and defining an opening (58 of figs. 4 and 5 and paragraph 24); and 
Volokh does not teach that the detector assembly is positioned proximate the opposed surface adjacent the periphery of the opening, 
wherein the detector assembly comprises a plurality of the solid state detection units positioned along the periphery proximate the opening.
Furuta teaches a mammo-PET apparatus (fig. 1) where a detector assembly (detector ring 6 comprising gamma ray detectors 7) positioned proximate (see fig. 1 for the positioning of the gamma ray detectors 7) an opposed surface of a patient support unit 2 adjacent the periphery of the opening (opening 4), 
wherein the detector assembly comprises a plurality of the solid state detection units positioned along the periphery proximate the opening (see figs. 1 and 2 and paragraphs 64-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s system to rearrange the detectors positioned along the periphery proximate an opening of the chair 104, as taught by Furuta, to provide the detectors adjacent to the site to be image, hence improving sensitivity of detection. See paragraph 4 of Furuta. 

Claim 22, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Volokh in view of Hugg, as applied to claim 19 above, and further in view of Hubber.

Regarding claim 22, Volokh in view of Hugg teaches all the limitations of claim 19
Volokh teaches that the solid state detecting unit is a gamma detecting unit (see paragraph 23)
Volokh in view of Hugg does not teach wherein the structural imaging system is an x-ray system or an ultrasound system.
However, Huber further teaches wherein the structural imaging system is an x-ray system or an ultrasound system (paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s imaging system, as modified by Hugg, to image the prostate region using an ultrasound transducer situated within the detector assembly, as taught by Huber, as such a inclusion of structural information improves the accuracy of diagnoses and treatment by improving the localization of the region of interest. See paragraph 9 of Huber. 

Regarding claim 24, Volokh in view of Hugg teaches all the limitations of claim 19.
Volokh in view of Hugg fails to teach wherein the processor is configured to process the collected data to determine and match coordinate systems of ultrasound image data and nuclear image data and overlay the resulting images.
However, Huber further teaches a tomographic imaging system (see fig. 5b and paragraphs 73-74) wherein the processor (workstation in paragraph 49) is configured to process the collected data (paragraph 45) to determine and match coordinate systems of ultrasound image data and nuclear image data (paragraph 46) and overlay the resulting images (paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Volokh’s imaging system, as modified by Hugg, to process the collected data to determine and match coordinate systems of ultrasound image data and nuclear image data and overlay the resulting images, as taught by Huber, as such a combination of information improves the accuracy of diagnoses and treatment by improving the localization of the region of interest. See paragraph 9 of Huber. 

Regarding claim 28, Volokh in view of Hugg teaches all the limitations of claim 19.
Volokh further teaches a collimator defining a solid collection angle (see fig. 3); and a nuclear detector (82) at least partially surrounding the collimator (see fig. 3 and paragraph 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                         

/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793